1
2




                                   NONPRECEDENTIAL DISPOSITION
                                      To be cited only in accordance with
                                              Fed. R. App. P. 32.1

                                                                                            T
                          United States Court of Appeals                                    o
                                          For the Seventh Circuit
                                                                                            b
                                          Chicago, Illinois 60604                           e

                                         Submitted March 31, 2011∗                          c
                                          Decided April 8, 2011                             i
                                                                                            t
                                                                                            e
                                                    Before                                  d

                                                                                            o
                                     FRANK H. EASTERBROOK, Chief Judge
                                                                                            n
                                                                                            l
                                     RICHARD D. CUDAHY, Circuit Judge
                                                                                            y
                                     RICHARD A. POSNER, Circuit Judge                       i
                                                                                            n

    No. 10-2199                                                       Appeal from the United
                                                                                           a
                                                                      States District Courtcfor the
    LEE E. AMMONS, JR.,                                               Northern District ofcIllinois,
           Plaintiff-Appellant,                                       Eastern Division. o
                                                                                           r
                     v.                                               No. 08 C 2779        d
                                                                      Ruben Castillo, Judge.
                                                                                           a
    COOK COUNTY, et al.,                                                                   n
         Defendants-Appellees.                                                             c
                                                                                           e

                                                     Order                           w
                                                                                     i
                                                                                     t
          This proceeding is similar to three recently resolved in Lee v. Cook County,
                                                                                     h
    No. 10-2013 (7th Cir. March 22, 2011). In this case, as in Lee, the district court dismissed
    the complaint as untimely. One difference is that in this case counsel for the plaintiff did
                                                                                     F
    not manage to file a timely appeal.
                                                                                     e
                                                                                     d
          After the district court dismissed the complaint, counsel filed a motion   . for

                                                                                              R
    ∗                                                                                         . 6(b). After
        This successive appeal has been submitted to the original panel under Operating Procedure
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).                                                           A
                                                                                            p
                                                                                            p
                                                                                            .

                                                                                            P
No. 10-2199                                                                  Page 2

reconsideration under Fed. R. Civ. P. 59. The district judge denied this motion on
March 23, 2010. Counsel then filed what he styled an “amended” motion for
reconsideration. Successive motions for reconsideration are not allowed, and this
motion was filed outside the time for a proper Rule 59 motion. Thus the district court
correctly treated it as a motion under Fed. R. Civ. P. 60(b) and denied it. Thirty days
later, counsel filed a notice of appeal. Because the notice filed on May 14, 2010, came
more than 30 days after the order denying the genuine Rule 59 motion, it does not
present for appellate decision any issue concerning the dismissal of the complaint or the
denial of the Rule 59 motion. The only proper appellate issues concern the denial of the
Rule 60(b) motion. So we informed counsel in an earlier order, which directed him to
confine his brief to issues concerning the Rule 60(b) decision.

       Counsel disregarded that directive and filed a brief that devotes most of its
attention to the question whether the district court erred in dismissing the suit as
untimely. That question is outside our jurisdiction. Appellant’s brief does not identify
any possible error in the district court’s handling of the Rule 60(b) motion. A motion,
nominally presented under Rule 60(b), that just recapitulates arguments already
presented, is properly rejected summarily. That is the situation here. The district court’s
decision is affirmed.

        In this case, as in Lee, we direct attorney Michael J. Greco to furnish his client
with a copy of this order so that the client can consider the possibility of malpractice
litigation. Greco’s failure to file a timely complaint, followed by his failure to file a
timely appeal, and his disregard of this court’s express instructions about which issues
are properly open on appeal, reinforces our conclusion that “Greco is a menace to his
clients and a scofflaw with respect to appellate procedure”. Lee, slip op. 9.

        In addition to paying the fine assessed in Lee, Greco must furnish the court with
proof that he has complied with our direction to send copies of Lee and this order to his
clients.